DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.

Response to Amendment
	This Action is responsive to the Reply filed on 19 September 2022 (“Reply”) with the RCE.  As directed in the Reply:
	Claims 80, 81, 83, 84, and 92 have been amended;
	no additional claims have been cancelled; and 
	Claims 95 and 96 have been added.  
Thus, Claims 80-96 are presently pending in this application, with no claim having been previously withdrawn from consideration.
	Applicant’s amendment to the Specification and Claims (but see below) are sufficient to overcome the objections from the previous Action and are therefore withdrawn.
	The Examiner notes that, on 1 December 2022, Applicant’s representative declined to accept the Examiner’s Amendment proposed on 17 November 2022.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	At page 5, under the heading “Double Patenting,” Applicant again relies solely on its remarks concerning the rejection of the claims under secs. 102, 103 to address the double patenting rejections of record.  They are therefore addressed below in that context.
	Starting in the fourth full paragraph of page 6 of the Reply, Applicant again addresses only Jenson’s disclosure, and does not substantively address any of the other evidence of record.  Applicant argues that Jenson’s disclosure of repeatedly infusing a medication with CSF is not read on by claim term “infusing a bolus of a drug,” without explanation of why.  Applicant’s specification has not given the word “bolus” a special meaning, and therefore it is accorded its ordinary and customary meaning, which is broader than Applicant supposes, as demonstrated below.

www.cancer.gov/publications/dictionaries/cancer-terms/def/bolus-dose
	A single dose of a drug or other substance given over a short period of time. It is usually given by infusion or injection into a blood vessel.

www.merriam-webster.com/dictionary/bolus
	a: a dose of a substance (such as a drug) given intravenously
	b: a large dose of a substance given by injection for the purpose of rapidly achieving the needed therapeutic concentration in the bloodstream

medical-dictionary.thefreedictionary.com/bolus
	1. A single, relatively large quantity of a substance, usually one intended for therapeutic use, such as a bolus dose of a drug injected intravenously.

From the foregoing, a person of ordinary skill in the art, upon a full and fair reading of the term “infusing a bolus of a drug,” would understand it to mean a single dose of a drug, of an unknown concentration – unknown because the term “bolus” requires reference to some other infusion rate and concentration, which is not specified, in order to qualify a particular infusion as a “bolus.”  See, e.g., the thefreedictionary.com definition, using the word “relatively.” Because of the breadth of the term and its relative nature, it therefore still reads on the first drug+CSF infusion cycle of Jenson’s method (which includes numerous such cycles).
	In the fifth full paragraph on pg. 6 of the Reply, Applicant argues that Jenson’s method also is not read on by the clause, “repeatedly aspirating cerebrospinal fluid (CSF) from the intrathecal space of the patient and pumping CSF into the intrathecal space of the patient behind the bolus to create a pulsation within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the bolus away from the infusion location to a target site.”  Applicant again argues that Jenson discloses “containing the infusate within a set area,” but does not explain why, assuming that is an accurate summary of Jenson’s disclosure, that disclosure is not read on by the claimed clause.  As previously noted on the record, Applicant argues terms which are not in the claims: “set area” in the arguments, versus “behind the bolus,” “infusion location,” and “target site” in the claims.  Applicant’s arguments are therefore again unavailing, for the same reasons as already of record.  Applicant’s attention is directed to the annotated version of Jenson’s Fig. 1b, below, for further explanation.

Objection to the Reply
	The Reply is not fully responsive to the prior Action because it does not separately argue the patentability of newly presented Claims 95 and 96.  37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”).  As a courtesy to Applicant, the Reply has been treated on the merits without requiring a supplemental reply to remedy the foregoing deficiency; this treatment does not, however, relieve Applicant of this or any other requirement of Title 37, C.F.R., for any future papers filed in this application.

Specification
The abstract of the disclosure is again objected to because, while its contents are acceptable, it must be presented on a separate sheet.  37 C.F.R. § 1.72(b).  That submission should be in clean form, unless Applicant makes additional revisions, in which case the provisions of 37 C.F.R. § 1.121 apply.

Claim Objections
Claim 83 is objected to because of the following informalities: at line 1, “least one of” should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 80-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 80, line 7, the clause “behind the bolus” renders the claim indefinite, because it is not clear if the clause modifies both the “repeatedly aspirating” and “pumping” steps, or only the “pumping” step; the clause has been treated as only modifying the “pumping step.”
	The remaining claims are rejected as depending from Claim 80 and not remedying its deficiency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80-87 and 90-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 8, 10-14, and 21-23 (not respectively) of U.S. Patent No. 10,406,285  (“ ‘285 patent”) in view of U.S. Patent App. Publ. No. 2008/0146990, by Jenson et al. (“Jenson”) and U.S. Patent App. Publ. No. 2015/0094644, by Lenihan et al. (“Lenihan”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘285 patent name the same inventive entity and are commonly assigned, and the subject matters of the claims under examination are obvious in view of the subject matter of the claims of the ‘285 patent. In the following, the text of the “claims under examination” (i.e., the claims of the instant application) are rendered in plain text, and the text of the “reference claims” (i.e., the claims of the ‘285 patent) are rendered in italics; reference to particular claims of the ‘285 patent are presented in the format ‘285:X, for Claim X. Additional explanations are provided in line with the text.
	Claim 80: A method of delivering a drug to a patient, comprising:
	inserting a delivery device into an intrathecal space of the patient (inserting a delivery device into an intrathecal space of the patient – ‘285:1);
	infusing a bolus of a drug through the delivery device and into the intrathecal space at an infusion location (infusing a drug through the delivery device and into the intrathecal space – ‘285:1; infusion involves at least one infusion location; also, this clause of Claim 80 covers the first pulse of wherein the drug is infused in a pulsatile manner – ‘285:1, and “bolus” is broad enough to read on infusing a drug); and
	after infusing the drug, repeatedly aspirating cerebrospinal fluid (CSF) and pumping the volume of CSF into the intrathecal space of the patient to create a pulsation (the foregoing clause reads, in part, on performing this same step on a combination of drug and CSF, see below) within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the drug to a target site (infused in a pulsatile manner in coordination with or to override a natural cerebrospinal fluid (CSF) pulsation based on the respiration rate of the patient to urge the drug towards a target site within the patient – ‘285:1 – this clause of Claim 80 reads, in part, on the pulses recited in ‘285:1 after the first pulse into the intrathecal space, and is therefore “after infusing the drug”).
	Claim ‘285:1 does not recite or cover “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the drug “away from the infusion location” as required in Claim 80.
	An annotated portion of Jenson’s Fig. 1b, from which the reference numbers and lead lines have been removed for clarity’s sake, is reproduced below with annotations (“AnnFig”).  Jenson describes, in the Abstract and [0050], repeatedly aspirating (AnnFig, Y) and infusing (AnnFig, X) a combination of medications with CSF into the intrathecal space of a patient, in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment (Jenson, [0025], [0030]-[0031], [0047], [0050]), using a two lumen, two port catheter which results in the infused fluid - which includes a drug - being urged away from the infusion location (AnnFig., IL; towards the aspiration port, see, AnnFig., direction Z).  When included in the method recited in ‘285:1, the result is a method which includes “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the drug “away from the infusion location” as covered by Claim 80.  

	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in the method of ‘285:1 the step of “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the drug “away from the infusion location” in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment.
	Lenihan relates to systems and methods for aspirating CSF from, treating, and infusing CSF to a patient, to treat a neurological disease, and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Jenson. Lenihan teaches that, in such a system, in order to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering. As applied to the system of Jenson, the result is recycling and reinfusing the same CSF that has been aspirated at AnnFig:Y into AnnFig:IL in direction the direction of AnnFig.X, that is, “repeatedly aspirating a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient” as required by Claim 80.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to perform Jenson’s step, in the method of ‘285:1, with a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient, because Lenihan teaches, in such a system, to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering.
	Claim 81: (The method of claim 80,) wherein the target site comprises: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient, or combinations thereof (The method of claim 1, wherein the target site is at least one of an intrathecal space of the patient, a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, and a motor neuron of the patient - ‘285:8).
	Claim 82: (The method of claim 80,) wherein the delivery device comprises a catheter including a lumen having an opening at a distal end with a tapered, nozzle configuration; and the infusion of the drug directs the drug distally towards a target site within the patient (The method of claim 1, wherein the delivery device comprises a catheter including a lumen having an opening at a distal end with a tapered, nozzle configuration to direct the drug distally towards the target site within the patient - ‘285:23).
	Claim 83: (The method of claim 80,) wherein the drug includes least one of [sic]: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, small molecules, or combinations thereof (The method of claim 1, wherein the drug includes at least one of an antisense oligonucleotide, a stereopure nucleic acid, a virus, adeno-associated virus (AAV), non-viral gene therapy, vexosomes, and liposomes - ‘285:10).
	Claim 84: (The method of claim 80,) further comprising:
	performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, performing non-viral gene therapy by delivering the drug, or combinations thereof (The method of claim 1, wherein the method includes at least one of performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, and performing non-viral gene therapy by delivering the drug - ‘285:11).
	Claim 85: (The method of claim 80,) further comprising determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume (The method of claim 1, further comprising determining a total CSF volume of the patient and tailoring the infusion of the fluid based on the total CSF volume - ‘285:12).
	Claim 86: (The method of claim 80,) wherein inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (The method of claim 1, wherein the delivery device is inserted through a percutaneous lumbar puncture in the patient - ‘285:21).
	Claim 87: (The method of claim 80,) wherein the delivery device comprises a catheter and wherein inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine (The method of claim 1, wherein the delivery device comprises a catheter and wherein inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine. - ‘285:22).
	Claim 90: (The method of claim 80,) wherein infusing the drug further comprises infusing a buffer solution (The method of claim 1, wherein the fluid comprises at least one of a drug, a buffer solution, and CSF aspirated from the patient through the delivery device. - ‘285:4).
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor. (The method of claim 1, further comprising measuring a physiological parameter of the patient using a sensor . . . - ‘285:13, The method of claim 13, further comprising synchronizing infusion frequency with a frequency of the patient's natural intrathecal pulsation as measured by the sensor  - ‘285:14)
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, intraabdominal pressure, or combinations thereof (id. – intrathecal pressure)
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate. (The method of claim 13, wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate – ‘285:13)
	Claim 94: (The method of claim 80,) wherein the target site comprises the brain (intrathecal site includes the patient’s brain – ‘285:1).
	Claim 95: (The method of claim 80,) wherein the target site comprises the spinal cord (‘285:22: wherein inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine).
	Claim 96: (The method of claim 80,) wherein the target site comprises the brain and spinal cord (‘285:22: wherein inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine).

Claims 80, 81, 83-86, and 91-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, 9, 14, and 16-20 (not respectively) of U.S. Patent No. 9,682,193 (“ ‘193 patent”) in view of U.S. Patent App. Publ. No. 2008/0146990, by Jenson et al. (“Jenson”) and U.S. Patent App. Publ. No. 2015/0094644, by Lenihan et al. (“Lenihan”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘193 patent name the same inventive entity and are commonly assigned, and the aforementioned claims cover the same subject matter. In the following, the text of the “claims under examination” (i.e., the claims of the instant application) are rendered in plain text, and the text of the “reference claims” (i.e., the claims of the ‘193 patent) are rendered in italics; reference to particular claims of the ‘193 patent are presented in the format ‘193:X, for Claim X. Additional explanations are provided in line with the text.
	Claim 80: A method of delivering a drug to a patient, comprising (A method of delivering a drug to a patient, comprising - ‘193:1):
	inserting a delivery device into an intrathecal space of the patient (inserting a catheter or needle into an intrathecal space of the patient - ‘193:1);
	infusing a bolus of a drug through the delivery device and into the intrathecal space at an infusion location (controlling a pump to coordinate infusion of a drug through the catheter or needle - ‘193:1 ; infusion involves at least one infusion location; the first cycle of infusion of ‘193:1 is read on by this clause of Claim 80); and
	after infusing the drug, repeatedly aspirating cerebrospinal fluid (CSF) from the intrathecal space of the patient and pumping CSF into the intrathecal space of the patient behind the bolus to create a pulsation within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the bolus to a target site (controlling a pump to coordinate infusion of a drug through the catheter or needle with the measured or estimated natural intrathecal pulsation to override the natural intrathecal pulsation and move the drug cranially within the intrathecal space – ‘193:1; the second and following cycles of infusion of ‘193:1 is read on, in part, by this clause of Claim 80).
	Claim ‘193:1 does not recite or cover “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the bolus “away from the infusion location” as required in Claim 80.
	Jenson describes, in the Abstract and [0050], repeatedly aspirating and infusing a combination of medications with CSF into the intrathecal space of a patient, in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment (Jenson, [0025], [0030]-[0031], [0047], [0050]), using a two lumen, two port catheter which results in the infused fluid - which includes a drug - being urged away from the infusion location (towards the aspiration port).  When included in the method recited in ‘193:1, the result is a method which includes “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the drug “away from the infusion location” as covered by Claim 80.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in the method of ‘193:1 the step of “repeatedly aspirating . . . and pumping” “a volume of CNF” to urge the drug “away from the infusion location” in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment.
	Lenihan relates to systems and methods for aspirating CSF from, treating, and infusing CSF to a patient, to treat a neurological disease, and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Jenson. Lenihan teaches that, in such a system, in order to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering. As applied to the system of Jenson, the result is recycling and reinfusing the same CSF that has been aspirated at AnnFig:Y into AnnFig:IL in direction the direction of AnnFig.X, that is, “repeatedly aspirating a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient” as required by Claim 80.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to perform Jenson’s step, in the method of ‘193:1, with a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient, because Lenihan teaches, in such a system, to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering.

	Claim 81: (The method of claim 80,) wherein the target site comprises: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient, or combinations thereof. (The method of claim 1, wherein the drug is delivered to a target region, the target region being at least one of an intrathecal space of the patient, a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, and a motor neuron of the patient. – ‘193:16)
	Claim 83: (The method of claim 80,) wherein the drug includes least one of [sic]: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, small molecules, or combinations thereof (The method of claim 1, wherein the drug includes at least one of an antisense oligonucleotide, a stereopure nucleic acid, a virus, adeno-associated virus (AAV), non-viral gene therapy, vexosomes, and liposomes - ‘193:17).
	Claim 84: (The method of claim 80,) further comprising: performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, performing non-viral gene therapy by delivering the drug, or combinations thereof. (The method of claim 1, wherein the method includes at least one of performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, and performing non-viral gene therapy by delivering the drug -‘193:18)
	Claim 85: (The method of claim 80,) further comprising determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume. (The method of claim 1, further comprising determining a total CSF volume of the patient and tailoring the infusion based on the total CSF volume. - ‘193:19)
	Claim 86: (The method of claim 80,) wherein inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient. (The method of claim 1, wherein the catheter or needle is inserted through a percutaneous lumbar puncture in the patient. - ‘193:14)
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor (measuring or estimating a natural intrathecal pulsation of the patient using a sensor - ‘193:1).
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, intraabdominal pressure, or combinations thereof (The method of claim 1, wherein the sensor is configured to measure at least one of heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, and intraabdominal pressure - ‘192:8).
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate. (The method of claim 1, wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate. – ‘193:20)
	Claim 94. (The method of claim 80,) wherein the target site comprises the brain (intrathecal space includes the brain – ‘193:1).
	Claim 95: (The method of claim 80,) wherein the target site comprises the spinal cord (‘193:9: wherein catheter or needle [sic] is inserted such that it extends along the spinal cord of the patient with at least a portion of the catheter or needle being disposed in the cervical region of the patient's spine and at least a portion of the catheter or needle being disposed in the lumbar region of the patient's spine).
	Claim 96: (The method of claim 80,) wherein the target site comprises the brain and spinal cord (‘193:9: wherein catheter or needle [sic] is inserted such that it extends along the spinal cord of the patient with at least a portion of the catheter or needle being disposed in the cervical region of the patient's spine and at least a portion of the catheter or needle being disposed in the lumbar region of the patient's spine).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 80, 81, 83, and 88-96 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Lenihan, as evidenced by: 
“Intrathecal Space and Drug Pumps,” www.verywellhealth.com/intrathecal-space-296936 (“VWH”); 
Farquhar-Smith, Paul, and Suzanne Chapman, “Neuraxial (epidural and intrathecal) opioids for intractable pain.” British journal of pain vol. 6,1 (2012): 25-35. (2012, British Pain Society) (“Farquhar-Smith”); 
International Patent App. Publ. No. WO 0154766, by Sussman et al. (“Sussman”); 
Clopidogrel bisulfate, https://pubchem.ncbi.nlm.nih.gov/compound/Clopidogrel-bisulfate, pp. 1-37 (“PubChem”); and
Spinal Strokes: a fact sheet for patients and carers, www.brainandspine.org.uk/wp-content/uploads/2018/02/BSF_spinal_strokes.pdf , downloaded 12/5/2022 (“Spinal strokes”).
	Jenson describes a method substantially as claimed, as follows.
	Claim 80: A method of delivering a drug (Abstract; [0056]) to a patient, comprising:
	inserting a delivery device into an intrathecal space of the patient at an infusion location (an intrathecal space of the patient includes the ventricles of the brain, into which catheter 102 is inserted – see below; Jenson’s device and method are located at a location, which is thus an infusion location IL in AnnFig, above);
	infusing a bolus of a drug through the delivery device and into the intrathecal space ([0050], discussing medications infused with CSF; see the discussion above concerning the scope of the word “bolus”); and
	after infusing the drug (after a first cycle of drug+CSF infusion, further cycles of drug+CSF infusion are performed in Jenson’s method), repeatedly aspirating cerebrospinal fluid (CSF) ([0030]-[0031], via second lumen 122 and port 124) and pumping CSF into the intrathecal space of the patient behind the bolus (id.; Jenson’s method infuses the same amount of fluid; see above concerning the word “bolus”) to create a pulsation within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the bolus away from the infusion location to a target site (AnnFig, TS; [0047], disclosing that the high point of infusion pressure is 0-20 mmHg “greater than the baseline pressure” of CSF, which is between 5-15 mmHg; [0049], fluid is native CSF; and [0053], “the pulse frequency is substantially the same as the heart rate of the patient . . .”and “the pulse is 180° out of phase with the heart rate of the patient.” Also, as discussed above, the drug that is infused out of port 122 is urged away from that port and toward aspiration port 124).
	The Examiner notes that the term “intrathecal” refers to the same anatomical space as the term “sub-arachnoid.”  See VWH, pg. 1 (“Also known as the subarachnoid space, the intrathecal space is the fluid-filled area located between the innermost layer of covering (the pia mater) of the spinal cord and the middle layer of covering (the arachnoid mater).”), and Farquhar-Smith, Fig. 1, indicating that an “intrathecal route” is one into the “subarachnoid space.”  The subarachnoid space of the brain is directly fluidly connected to the subarachnoid space of the spine and with the ventricles of the brain, see Sussman, Fig. 1A. and pg. 1, lines 10-15, and therefore can all be considered to be an intrathecal space.
	Jenson does not, however, describe aspirating CSF from the intrathecal space of the patient.
	Lenihan relates to systems and methods for aspirating CSF from, treating, and infusing CSF to a patient, to treat a neurological disease, and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Jenson. Lenihan teaches that, in such a system, in order to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering. As applied to the system of Jenson, the result is recycling and reinfusing the same CSF that has been aspirated at AnnFig:Y into AnnFig:IL in direction the direction of AnnFig.X, that is, “repeatedly aspirating a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient” as required by Claim 80.

	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to perform Jenson’s step with a volume of cerebrospinal fluid (CSF) from the intrathecal space of the patient, because Lenihan teaches, in such a system, to maintain the volume and pressure of the CSF in the brain, “at a relatively stable level,” reinfusing the same CSF that has been aspirated from a patient, after filtering.

	Claim 81: (The method of claim 80,) wherein the target site comprises: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient; or a neuronal structure of the patient, or combinations thereof (a ventricle, Jenson [0055], is below the pia of the patient).
	Claim 83: (The method of claim 80,) wherein the drug includes least one of [sic]: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, small molecules, or combinations thereof.
	Jenson discloses the infusion of Clopidogrel at [0056], which has a molecular weight (MW) of 419.9 Daltons, see PubChem, pg. 7, making it a “small molecule” (being those with WM less than 900 Daltons).
	Claim 88: (The method of claim 80,) further comprising regulating the infusion of the drug within a target pressure range (Jenson, [0047]).
	Claim 89: (The method of claim 88,) wherein regulating the infusion of the drug within a target pressure range comprises:
	measuring an intrathecal pressure of the patient with a pressure sensor (116; Jenson, [0012]); and
	regulating the infusion of the drug within a target intrathecal pressure range (Jenson, [0047]).
	Claim 90: (The method of claim 80,) wherein infusing the drug further comprises infusing a buffer solution (Jenson, [0050] discussed infusing medications, which when incorporated into the infusate in tank 206 includes a buffer).
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor (116; Jenson [0044], “The pressure gauge, in combination with the pressure detector 116, can determine the pressure of the medium into which the catheter 102 is inserted, e.g., . . . the CSF pressure.”).
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure heart rate (Jenson, [0048]), intrathecal pressure (Jenson, [0044]), intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, intraabdominal pressure, or combinations thereof.
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure (116, Jenson [0044]) and a second sensor configured to measure heart rate (Jenson, [0048]).
	Claim 94: (The method of claim 80,) wherein the target site comprises the brain (ventricles are in the brain).
	Claim 95: (The method of claim 80,) wherein the target site comprises the spinal cord (Jenson, [0012] “Also disclosed herein is a method of reducing neural injury in a patient during a stroke comprising introducing a catheter into the cerebrospinal fluid (CSF) system of the patient. . . ,” which includes the patient’s spinal cord as one of several possible loci of stroke – see Spinal strokes).
	Claim 96: (The method of claim 80,) wherein the target site comprises the brain and spinal cord (id.).

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson and Lenihan as applied to Claim 80 above, and further in view of U.S. Patent No. 10,549,035, granted to Hayek (“Hayek”).
	Jenson and Lenihan together describe a method substantially as claimed by Applicant.  See above.  In addition, Jenson describes that the delivery device comprises a catheter (102) including a lumen (112, 122) having an opening at a distal end (Figs. 1A, 1B, at 110), and that the infusion of the drug directs the drug distally towards a target site within the patient (infusion from port 114, 124 to end 110 is distally; AnnFig TS).
	Jenson and Lenihan do not, however, disclose that the catheter distal end includes a tapered, nozzle configuration.
	Hayek describes an intrathecal delivery system for a pharmaceutical (Abstract) and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure, Jenson, and Lenihan.  Hayek describes that the delivery system can include a catheter 18 having a tapered nozzle 24 (Fig. 4), which “provides an injection point of the pharmaceutical agent into the intrathecal space.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Jenson/Lenihan’s intrathecal infusion catheter’s distal end with a tapered, nozzle configuration, because Hayek teaches doing so in order to provide an injection point for fluid into the intrathecal space.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson and Lenihan as applied to Claim 80 above, and further in view of U.S. Patent App. Publ. No. 2019/0055578, by Sah et al. (“Sah”).
	Jenson and Lenihan together describe a method substantially as claimed by Applicant.  See above.  They do not, however, disclose performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, performing non-viral gene therapy by delivering the drug, or combinations thereof.
	Sah relates to the delivery of adeno-associated virus (AAV) to the central nervous system to deliver transgenes, and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure, Jenson, and Lenihan.  Sah discloses, “the AAV particles may be administered by intrathecal (IT) administration,” which results in gene switching, “increasing distribution of AAV particles in the CNS.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to additionally perform gene switching by delivering the drug in the method of Jenson/Lenihan, because Sah teaches doing so via intrathecal administration in order to increase distribution of AAV particles in the CNS.

	Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson and Lenihan as applied to Claim 80 above, and further in view of International Patent App. Publ. No. WO 0154766, by Sussman et al. (“Sussman”).
	Jenson and Lenihan together describe a method substantially as claimed by Applicant.  See above.  They do not, however, disclose determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume.
	Sussman relates to methods and systems for exchanging endogenous cerebrospinal fluid (CSF) with a CSF replacement fluid, and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure, Jenson, and Lenihan.  Sussman teaches, at pg. 6, lines 13-20, sequentially replacing all the CSF of a patient, which thus necessarily includes determining its total volume so the same volume can be infused back into the patient.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, in Jenson/Lenihan’s method, to determine a total cerebrospinal fluid (CSF) volume of the patient and tailor the infusion of the drug based on the total CSF volume, because Sussman teaches doing so when aspirating and infusing CSF from and to a patient so that the same volume of CSF is retained by the patient.

	Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson and Lenihan as applied to Claim 80 above, and further in view of U.S. Patent App. Pub. No. 2017/0095649, by Vase et al. (“Vase”).
	Jenson and Lenihan together describe a method substantially as claimed by Applicant.  See above.  They do not, however, disclose inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (Claim 86), or that inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine (Claim 87).
	Vase relates to systems and methods for focal cooling of the brain and spinal cord and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure, Jenson, and Lenihan.  Vase teaches that, when providing therapy to the intrathecal space of a patient, doing so using a catheter 130 having ports 132 located in a lumbar region and ports 134 in a cervical region of the spine (see [0172] and Fig. 19), for “focal” treatment of the CNS ([0173]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include, in Jenson/Lenihan’s method, that inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (Claim 86), and that inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine, because Vase teaches doing so in order to provide focal treatment to the CNS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The documents cited with this Office Action relate generally to CSF infusion and drug delivery methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771